Case 2:20-cv-00226-MWF-DFM Document 13 Filed 06/22/20 Page 1 of 1 Page ID #:72




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  ENRIQUE NAVA,                           Case No. CV 20-00226-MWF (DFM)

           Plaintiff,                     Order Accepting Report and
                                          Recommendation of United States
              v.                          Magistrate Judge

  I. MARTINEZ,

           Defendant.


       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. No objections to the Report and
 Recommendation were filed, and the deadline for filing such objections has
 passed. The Court accepts the findings, conclusions, and recommendations of
 the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that (1) the Eighth Amendment sexual
 harassment claim is dismissed with prejudice and (2) the remaining First
 Amendment retaliation claim in the Complaint be served on I. Martinez in her
 individual capacity.


  Date: June 22, 2020                      ___________________________
                                           MICHAEL W. FITZGERALD
                                           United States District Judge
